DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in independent apparatus claim 1 for the reasons provided in the Ex Parte Quayle Action of March 26, 2021.
In the amendments filed on May 7, 2021, Applicant amended claims 1, 5-7, 12, 15, and 18-19 in order to address the claims objections made in the previous Office action of March 26, 2021.  The amendments have been fully considered and accepted. The claim objections are hereby withdrawn.
Regarding the drawing objection made in the previous Office action, Applicant traversed the objection on the grounds that “The drawings, as amended by the preliminary amendment, include prior art designations”.  The Office has fully considered the traversal and agrees that the preliminary amendment to the drawings includes the “Prior Art” designation.  The drawing objection is hereby withdrawn.

See next page→

Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835